                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RAYMOND MINKLE                                                                        PLAINTIFF

v.                                    No. 2:18-CV-02115

FORT SMITH HMA, LLC                                                                 DEFENDANT

                                            ORDER

       Plaintiff has filed a motion (Doc. 61) to dismiss his case with prejudice pursuant to Federal

Rule of Civil Procedure 41(a)(2). The motion represents that the parties have reached a settlement

agreement. Plaintiff asks the Court to retain jurisdiction to enforce the terms of the settlement

agreement. The Court considers dismissal on these terms proper.

       IT IS THEREFORE ORDERED that the motion (Doc. 61) is GRANTED, and this case is

DISMISSED WITH PREJUDICE. The Court retains jurisdiction to enforce the terms of the

parties’ settlement agreement.

       IT IS SO ORDERED this 24th day of June, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
